Citation Nr: 1739060	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and N.J.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  He also served in the United States Army and was discharged in May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Seattle, Washington.  

In September 2016, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for breathing problems and a left hand disorder and to an increased evaluation for left hand and wrist osteoarthritis.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of the May 2013 and March 2016 statements of the case).  Therefore, they are no longer on appeal, and no further consideration is needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in connection with his claims in October 2010.  The examiner found that he did not have current bilateral hearing loss as defined by VA, but did diagnose him with tinnitus.  The Veteran reported that he had tinnitus since 2007 when he had ear infections.  The examiner also noted the Veteran's post-service noise exposure; however, she stated that the etiology of his tinnitus could not be determined based upon the available information.  Nevertheless, she later concluded in the report that it is less likely than not that tinnitus and hearing loss are related to the Veteran's military noise exposure.  In so doing, she indicated that the hearing loss is not the shape of a noise-induced hearing loss and that the Veteran has a history of ear infections which seemed to be a more likely cause of his tinnitus and hearing problems.  However, she did not address the October 1982 service treatment record indicating that the Veteran had ear pain after firing a weapon and ringing in his left ear diagnosed as a possible ear infection or the other service treatment record documenting symptoms, such as ear pain and otitis media and externa.

The Veteran was afforded another VA examination in February 2013 at which time he was diagnosed with both bilateral hearing loss and tinnitus.  The examiner opined that it was not at least as likely as not that his hearing loss was related to his military service.  In so doing, she acknowledged the report of military noise exposure, but also observed that there was no hearing loss as of three years ago.  Instead, she found that the current hearing loss was mild and most likely due to the natural aging process.  She also noted that there was a strong history of ear infections.  The examiner further opined that it was less likely than not that the Veteran's tinnitus was related to his military noise exposure because he has had a significant history of ear infections over several years as well as sinus problems, which are the likely cause of his tinnitus.  However, the Board again notes that the examiner did not address the symptomatology documented in the Veteran's service treatment records.

The Veteran was subsequently provided a VA examination in December 2015.  Given his middle ear issues and lack of hearing loss shown within a reasonable time after service, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  In particular, she noted that the previous recent testing had shown minimal loss in both ears.  The examiner also found that the Veteran's tinnitus was associated with his hearing loss for which she had provided a negative nexus opinion.  However, she still not address the symptomatology documented in the Veteran's service treatment records.

Based on the foregoing, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's hearing loss and tinnitus, to specifically include consideration of the symptomatology documented during his military service.

The Board also notes that the claims file includes the Veteran's service treatment records from his period of active duty service from November 1972 to November 1982.  However, he also served in the United State Army Reserve until May 1985, and it is unclear as to whether there may be service treatment records for that period of service.  Therefore, on remand, the AOJ should attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records, to include any records pertaining to hearing loss or tinnitus dated since January 2002.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's reserve unit, or any other appropriate location, to request all service treatment records.  Specifically, it is unclear if there may be outstanding records for his service in the United States Army Reserve from 1982 to May 1985.

As set forth in 38 U.S.C.A. § 5103A  (b)(3) and 38 C.F.R. § 3.159  (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions or statements by the Veteran.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his military service, to include any noise exposure and symptomatology therein.  The examiner should specifically address the service treatment records documenting symptomatology such as ear pain, ringing in the left ear, ear infections, and otitis externa and media.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that the disorders were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




